Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 21, 2018

                                      No. 04-18-00121-CV

                                     John M. DONOHUE,
                                           Appellant

                                                v.

LAW OFFICES OF ROSS A. RODRIGUEZ, Ross A Rodriguez Attorney at Law, William T.
                           Reece, Attorney,
                              Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-09123
                             Solomon Casseb III, Judge Presiding


                                         ORDER
            The court reporter in this matter has filed a notification of late record stating that
appellant has failed to request or designate the portion or portions of the reporter’s record he
wishes to be filed in the appellate court for purposes of appeal. Accordingly, we ORDER
appellant, John Donohue, to advise court reporter, Kayleen Rivera, in writing on or before
Monday, March 26, 2018, that he desires that she prepare a reporter’s record and the portions he
wants prepared and filed in this court. We further ORDER appellant to file a copy of his request
to the court reporter in this court on or before Monday, March 26, 2018. We note that appellant
has filed in the trial court a statement of inability to pay costs, i.e., costs for the clerk’s and
reporter’s record. The staff attorney for the Bexar County District Courts, Dinah Gaines, has
advised the clerk’s office of this court that she does not intend to challenge the statement of
inability filed by appellant.

            We order the clerk of this court to serve a copy of this order on the trial court, the
district clerk, the court reporter, appellant, and counsel for appellee.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court